               Case 19-20631-CMB                  Doc 1      Filed 02/20/19 Entered 02/20/19 11:23:20                                 Desc Main
                                                            Document      Page 1 of 35

Fill in this Information to identify your case:

United States Bankruptcy Court for the.

WESTERN DISTRICT OF PENNSYLVANIA

Case number   (it   known)                                                  Chapter      7

                                                                                                                         C Check if this an
                                                                                                                             amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/16
if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s name                Three Rivers Ice Cream Service, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification      25-1 270722
     Number (EIN)


4.   Debtors address              Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  100 Fleet Street #201
                                                      -


                                  Pittsburgh, PA 15220
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Allegheny                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtors website (URL)


6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Lmied Liability Partnership (LLP))
                                  C Partnership (excluding LLP)
                                  C Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              Case 19-20631-CMB                        Doc 1       Filed 02/20/19 Entered 02/20/19 11:23:20                                               Desc Main
                                                                  Document      Page 2 of 35
Debtor    Three Rivers Ice Cream Service, Inc.                                                                  Case number   (if known)
          Name

7.   DescrIbe debtor’s business        A. Checkone:
                                       C   Health Care Business (as defined nil U.S.C.              §   101(27A))
                                       C   Single Asset Real Estate (as defined in 11 U.S.C.            §   101(51 B))
                                       C   Railroad (as defined in 11 U.S.C.   §   101 (44))
                                       C   Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                       C   Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                       C   Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                       • None of the above

                                       B. Check all that apply
                                       C Tax-exempt entity (as described in 26 U.S.C. §501)
                                       C Investment company, including hedge fund or pooled investment vehicle (as                          defined in 15 U.S.C. §BOa-3)
                                       C Investment advisor (as defined in 15 U.S.C. §80b-2(a)(l1))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://.uscourts.oov/four-digit-national-association-naics-codes.
                                                  4244

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                       C   Chapter 9
                                       C Chapter 11. Check all that apply:
                                                              C   Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              C   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                              C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              C   The debtor is required to file periodic reports (for example, 10K and 1 OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntanj Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form,
                                                              C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       C   Chapter 12



9.   Were prior bankruptcy             • No
     cases filed by or against
     the debtor within the lastS       C   Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                         Wben                                     Case number
                                                  District                                         When                                     Case number

10. Are any bankruptcy cases           • No
    pending or being filed by a
    business partner or an             C   Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor                                                                                  Relationship
                                                   District                                        V/hen                               Case number, if known




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                 page 2
                  Case 19-20631-CMB                          Doc 1                Filed 02/20/19 Entered 02/20/19 11:23:20                                  Desc Main
                                                                                 Document      Page 3 of 35
Debtor     Three Rivers Ice Cream Service, Inc.                                                                        Case number   (ii known)
           Name



11.   Why is the case filed in   Check all that apply:
      this district?
                                  •         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                            preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  C         A bankruptcy case concerning debtor’s affiliate, general partner, or partnershio is pending in this district.

12.   Does the debtor own or      • No
                                  C Yes          Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property that needs
      immediate attention?                       Why does the property need immedIate attention? (Check all that apply.)
                                                 C It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     iat is the hazard?
                                                 C It needs to be physically secured or protected from the weather.
                                                 C It includes perishable goods or assets that coud quickly deteriorate or lose value without attention (for example,
                                                        livestock, seasonal goods. meat, dairy, produce, or securities-related assets or other options).
                                                 C Other
                                                 Where          is       the   property?




                                                                                                Number, Street, City, State & ZIP Code
                                                 Is the property insured?
                                                 C No
                                                 C Yes.                  Insurance agency
                                                                         Contact name
                                                                         Phone



           Statistical and administrative Information

13.   Debtors estimation of       .            Check one:
      available funds                                                .

                                               C Funds will be available for distribution to unsecured creditors.
                                                                                  .         ,




                                               • After any administrative expenses are paid, no funds will be available to unsecured creditors.


14.   EstImated number of             • 1-49                                                       C 1,000-5,000                                  C   25,001-50,000
      creditors
                                          50-99                                                    C    5001-10,000                                   50,001-1 00,000
                                  C       100-199                                                  C    10,001-25,000                             C   More thanl0O,000
                                  C       20D-999


15.   Estimated Assets                •o $5D,000                                                   C 51.000.001 $10 million
                                                                                                                   -                              C   $500,000,001 -51 billion
                                      C 550,001 5100,000
                                                    -
                                                                                                   C $10,000,001 $50 million
                                                                                                                       -                          C   si,000,000.ooi 510 billion
                                                                                                                                                                     -




                                      C   $100,001       -   $500,000                              C $50,000,001 $100 million
                                                                                                                       -                          C   SiO.000.000001 $50 billon
                                                                                                                                                                         -




                                      C   $500,001       -   $1 million                            C s100,000,001 5500 million
                                                                                                                           -                      C   More than $50 billion


16.   Estimated liabilities           C   50- 550,000                                               C $1,000,001 $10 million
                                                                                                                   -                              C   $500,000,001 -$1 billion
                                      C   550.001 5100,000
                                                     -                                              I 510,000.001 $50 million
                                                                                                                       -
                                                                                                                                                  C   $1,000,000,001 $10 billion
                                                                                                                                                                     -




                                      C   $100,001 $500,000
                                                         -
                                                                                                    C 550.000.001 5100 million
                                                                                                                       -
                                                                                                                                                  C   510,000,000,001 550 billion
                                                                                                                                                                         -




                                      C   $500,001 -$1 million                                      C 5100,000,001 5500 million
                                                                                                                           -
                                                                                                                                                  C   More than $50 billion




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                 page 3
                 Case 19-20631-CMB                 Doc 1        Filed 02/20/19 Entered 02/20/19 11:23:20                                 Desc Main
                                                               Document      Page 4 of 35
Debtor    Three Rivers Ice Cream Service, Inc.                                                       Case number (Jknown)
          Name



          Request for Relief, Declaration, and Signatures

WARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to 5500,000 or
               imprisonment for up to 20 years. or both. 18 U.S.C. § 152. 1341. 1519, and 3571

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      February 20, 2019
                                                    MM / DD I VYVY


                               X   Is Aimee Elizabeth Rice                                                 Aimee Elizabeth Rice
                                   Signature of authorized representative of debtor                        Printed name

                                   Title   Wind-down Advisor




18. Signature of attorney      X   Is! RobertO Lampi                                                        Date February 20, 2019
                                   Signature of attorney for debtor                                              MM I DD / YYYY

                                   Roberto Lampl 19809
                                   Printed name

                                   RobertO Lampi Law Office
                                   Firm name

                                   Benedum Trees Building
                                   223 Fourth Avenue, 4th Floor
                                   Pittsburgh, PA 15222
                                   Number, Street. City. State & ZIP Code

                                   Contact phone     412-392-0330                  Email address      rlampl@lampllaw.com

                                   19809
                                   Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                Case 19-20631-CMB                                  Doc 1           Filed 02/20/19 Entered 02/20/19 11:23:20                      Desc Main
                                                                                  Document      Page 5 of 35




    Fill in this infonnaUon to Identify the case:
    Debtor name        three Rivers Ice Cream Service, Inc.

    United States Bankruptcy Court for the                   WESTERN DISTRICT OF PENNSYLVANIA

    Case   number    (if knowr)
                                                                                                                                            C   Check if this is an
                                                                                                                                                amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that Is not included In the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING--Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. ‘TB U.S.C. § 152, 1341,
1519, and 3571.



I               I   Declaration and signature

           tam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

            •        Schedule A/8: Assets—Real and Personal Property (Official Form 2OeNB)
           o         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
            •        Schedule SF: Creditors Who Have Unsecured Claims (Official Form 206E1F)
           C         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
           C         Schedule H: Codebtors (Official Form 206H)
           C         Summary of Assets and Liabilities for Non-Individuals (Official Form 2065um)
           C         Amended Schedule
            C        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Am Not Insiders (Official Form 204)
            C        Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.

           Executed on            February 20, 2019                              X IsI Aimee Elizabeth Rice
                                                                                   Signature of individual signing on behalf of debtor

                                                                                   Aimee Elizabeth Rice
                                                                                   Printed name

                                                                                   Wind-down Advisor
                                                                                   Position or re!ationship to debtor




Official Form 202                                                         Declaration Under Penaity of Perjury for Non-individual Debtors
software Copyright (ci 1996.2c17 Best   Case,   LLC   .   ‘M’N   besicase corn                                                                            Best case Bankruptcy
             Case 19-20631-CMB                         Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20        Desc Main
                                                                    Document      Page 6 of 35
 nil in thIs Inftnnation to Identify the case:
 Debtor name         Three Rivers Ice Cream Service, Inc.

 Unted States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number ci! kr.own)
                                                                                                                    Check if this is an
                                                                                                                    amended filing


Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                12/15

1ë51          Summary of Assets

 1.    Schedule NB: Assets-Real and Personal Property (Official Form 206AIB)

       12.   Real property:
             Copy line 88 from Schedule NB                                                                           5                    0.00

       lb. Total personal property:
           Copy line 91A from Schedule NB                                                                                                 0.00

       1 c, Total of all property:
            Copy line 92 from Schedule NB                                                                            $                    0.00


tniwa Summary of Liabilities


 2.    ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 2DSD)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                   S                    0.00

 3     Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E1F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule ElF                                            $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Pad 2 from line 5b of Schedule ElF                           +s       15,249,143.01


 4.    Total liabilities
       Lines 2 • 3a + 3b                                                                                        5         15,249,143.01




 Official Form 2065um                                  Summary of Assets and Liabilities for Non-individuals                          page 1
Software Copyright (c) 1996-201? Best Case, LLC www bosloaso corn
                                              -                                                                          Best Caae Bankruptcy
            Case 19-20631-CMB                           Doc 1        Filed 02/20/19 Entered 02/20/19 11:23:20             Desc Main
                                                                    Document      Page 7 of 35
  Fill In this Information to Identify the case:
  Debtor name        Three Rivers Ice Cream Service, Inc.

  United States Bankruptcy Court for the:           WESTERN DISTRICT OF PENNSYLVANIA

  Case number (LI known)

                                                                                                                     C   Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule AIB: Assets Real and Personal        -                                       Property                                         121i5
Disclose all property real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 2060).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identIfy the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part

 For Part I through Part II, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
1fl           Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    •No GotoPart2.
    C   Yes Fill in the informauon be!ow.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor’s interest
tFThPa Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    • No. Go to Part 3.
    C Yes Fill in the information below.


1F1W        Accounts receivable
10 Does the debtor have any accounts receivable?

    •No GotoPart4.
    C Yes Fill in the information below.


ITt         Investments
13 Does the debtor own any investments?

    •No. GotoPart5.
    C Yes Fill in the information below.


tFTh1        Inventory, excluding agriculture assets
18, Does the debtor own any inventory (excluding agriculture assets)?

    • No. Go to Part 6.
    C Yes Fill in the information below.


IFmL         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    I No. Go to Part 7.

Official Form 206A/B                                         Schedule A/B Assets   -   Real and Personal Property                              page 1
Software Copyright (0) 1595.2017 Best Case LLC v,tw bestoase co’n
                                              -
                                                                                                                                  Best Case Bartwuptcy
           Case 19-20631-CMB                           Doc 1       Filed 02/20/19 Entered 02/20/19 11:23:20              Desc Main
                                                                  Document      Page 8 of 35
  Debtor       Three Rivers Ice Cream Service, Inc.                                             Case number (If known)
               Name

    C Yes Fill in the information below.

Irnt          Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    • No. Go to Part 8.
    C Yes Fill in the information below.

1FTh4;       Machinery, equipment and vehicles
46. Does the debtor own or lease any machinery, equipment or vehIcles?

    SNo, GotoPart9.
    C Yes Fill in the information below.

ITiI         Real property
54. Does the debtor own or lease any real property?

    •No, Goto Pan 10.
    C Yes Fill in the information below.

1F1111t      Intangibles and intellectual property
59. Does the debtor have any interests In Intangibles or Intellectual property?

    •No. GotoPartil.
    C Yes Fil! in the information below.

I1iiI          All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and ur.expired leases not previously reported on this form.

    •No. Goto Part 12.
    C Yes Fill in the information below.




Official Form 206A)B                                        Schedule A/B Assets   -   Real and Personal Property                        page 2
So#twsre Copy’ht c) 996.237 Best   case.   Lit .w*w bestaso con                                                              Best Case Osn’4r.pty
            Case 19-20631-CMB                         Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                           Desc Main
                                                                   Document      Page 9 of 35

 Debtor         Three Rivers Ice Cream Service, Inc.                                            Case number (If known)
                Name


LFiiiPa Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                               Current value of               Current value of real
                                                                                     personal property              property
 80    Cash, cash equivalents, and financial assets.
       Copy line 5, Pad I                                                                            $0.00

 81.   Deposits and prepayments. Copy lineS, Pad 2.                                                  $0.00
 Si Accounts receivable. Copy line 12. Pan 3                                                         $0.00
 83.   Investments. Copy line 17, Pad 4.                                                             $0.00
 84.   Inventory. Copy line 23. Pan 5.                                                               $0.00

 85    Farming and fishing-related assets. Copy line 33, Pad 6.                                      $0.00
 85.   Office furniture, fixtures, and equipment; and collectibles.
       Copy line 43, Pad 7.                                                                          $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Pad 8.                                        $0.00

 88. Real property. Copy line 56, Pad 9                                                                                                      $0.00

 89    Intangibles and intellectual property. Copy line 66. Pan 10.                                  so.ao
 90.   All other assets. Copy line 78, Pad II.                                                       $0.00

 91.   Total. Add lines 80 through 90 for each column
                                                                        E                                    H   Sib.                       $0.00


 92.   Total of all property on Schedule AIB. Add lines 91 a+91b=92
                                                                                                                                                     $0.00




Official Form 206A/B                                        Schedule NB Assets   -   Real and Personal Property                                          page 3
Software Copyright (c 1996.2017 Best Case, LLC www bestceee corn
                                             .
                                                                                                                                              Best Case Bankruptcy
            Case 19-20631-CMB                              Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                Desc Main
                                                                        Document     Page 10 of 35
 Fill In this lnfonnaUon to Identify the case:
 Debtor name            Three Rivers Ice Cream Service, Inc.

 United States Bankruptcy Court for the:               WESTERN DISTRICT OF PENNSYLVANIA

 Case   number    (;t   known)




                                                                                                                                Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
      • No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
      C Yes. Fill in all of the information below.




Official Form 20613                                 scheduleD: creditors Who Have claims Secured by Property                                    page 1 of 1
Software ccpyrrght cl 1996.2017 Best Case,   LLC   ynvw beatcase corn                                                                    Best case Bankruptcy
                                                                                                                                                                     ________________




                 Case 19-20631-CMB                               Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                            Desc Main
                                                                              Document     Page 11 of 35
     Fill in this infonnatlon to Identify the case:
     Debtor name           Three Rivers Ice Cream Service, Inc.

     United States Bankruptcy Court for the:                  WESTERN DISTRICT OF PENNSYLVANIA

     Case number (LI known)
                                                                                                                                                               Q Check if this is an
                                                                                                                                                                  amended filing

    Official Form 206E/F
    Schedule ElF: Creditors Who                                               Have Unsecured                       Claims                                                            niis
    Be as complete and accurate as possible. Use Pail 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Assets Real and              -

    Personal Properly (Official Form 206N8) and on Schedule 0: Executory Contracfs and Unexpired Leases (Official Form 2060). Number the entries in Parts I
                                                                                                                                                                 and
    2 in the boxes on the left. if more space ts needed for Part I or Part 2, fill out and attach the Additional Page of that Part included in this form.

    IF1i          List All Creditors with PRIORITY Unsecured Claims

          I. Do any creditors have priority unsecured claims? (See 11 U S. § 507).

             • No. Go to Part 2

             C   Yes Go to line 2


    tiia
                 List     Creditors with NONPRIORITY Unsecured_Claims
                         All




          3. LIst in alphabetical order all of the creditors with nonpriority unsecured claims. If tr,e debtor nas more than 6 creditors with nonprotity unsecured c!aims.
             out and attacn tre Additionai Page of Part 2.
                                                                                                                                                         Amount of claim

    131     I Nonpriority creditors name and mailing address                           As of the petition filing date, the claim is:   Check a/i that apply.                          $25.00
             Allegheny Health Network                                                  C    contingent
             P.O. Box 645266                                                           • Unhquidated
             Pittsburgh, PA 15264
                                                                                       LI Disputed
             Date(s) debt was incurred
                                            —
                                                                                       Basis for the claim:
              Last 4 digits of account number           —




                                                                                       is the cam sub ect to offset’ • No        C   Yes

      2       Nonpriority creditors name and mailing address                          As of the petition filIng date, me claim is: CreeK a’! that apply                              $359.59
             Armstrong Cable Service                                                   C    contingent
             P.O. Box 37749                                                                 Unllquidated
             Philadelphia, PA 19101 -5049
                                                                                            Drsputed
             Date(s) debt was Incurred
                                                                                      Basis for the claim:
             Last 4 digits of account number            —




                                                                                      Is the claim subject to offset?       No   C   Yes
F
    22       Nonpriority creditor’s name and mailing address                          As ol the petition filing date, the claim Is: Check     a/tibet aprny                          $114.02
             AT&T Mobility                                                             C    Cortngent
             PC Box 6463                                                               • uniiquiate
             Carol Stream, IL 601 97-6463
                                                                                       LI   Disputeo
             Date(si debt was incurred
                                                                                       Basis for the claim:
             Last 4 digits of account number_                                                                  —

                                                                                       is the claim subject to offset?      No   C Yes

I           I Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:    Check al/thai apply                           $312.87
             Cintas                                                                    C    contingent
             P0 Box 631025                                                             • Unliquidated
             Cincinnati, OH 45263-1 025
                                                                                       LI   Dispjted
             Date(s) debt was incurred
                                                                                      Basis forthe claim:      —
             Last   4   digits of account number        —




                                                                                      is tne cia.m sjbect to             • No    C   Yes




Official Form 206E1F                                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                             page 1 of 7
Software    copynght lot 1906.2017 Best Case, tIC   -   www   bastcase corn                                         20346                                                  Best Case Bankruptcy
            Case 19-20631-CMB                           Doc 1       Filed 02/20/19 Entered 02/20/19 11:23:20                                     Desc Main
                                                                   Document     Page 12 of 35
 Debtor      Three Rivers Ice Cream Service, Inc.                                                      Case number     (it known)
             Nra

          Nonpnorlty creditor’s name and mailing address                    As of the petition filing date, the claim is; Creckacrnataor.iy               $1,567.65
          Cintas Corporation                                                 Ccc-,inger:
          P0 Box 630910
                                                                                  Unt:qu:dated
          Cincinnati, OH 45263-0910
                                                                                  D:spu:ea
          Date(s) debt was incurred
                                       —                                    Basis for the claim:
          Last 4 digits of account number        —                                                 —



                                                                            is the claim subject to offset?       No   C Yes

I6        Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check al/that apply                $290.54
          Consolidated Graphic Communication                                 C Contingent
          3444 Momentum Place                                                • uniiquwate
          Chicago, IL 60689-5334
                                                                             Lu Disputed
          Date(s) debt was incurred
                                                                            Basis for the claim:
          Last 4 digIts of account number        —                                                 —




                                                                            is ihe claim subject to offset?       No   C Yes

 37       Nonprlority creditors name and mailing address                    As of the petition filing date, the claim Is: Checkaftnateppy               $57,691.77
          Constellation New Energy, Inc.                                    C Contingent
          P.O. Box 4640                                                      I    ur,i,quia:e
          Carol Stream, IL 601974640
                                                                                  Dis outed
          Date(s) debt was Incurred
                                                                            Basis for the claim:
          Last 4 digits of account number        —                                                 —




                                                                            is the claim subject to offset?   I No C Yes

IB        Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is: Check al/I/yet apply               $813.55
          CRH Catering Co.                                                  C Contingent
          1600 Morrell Avenue                                               I uniiquwate
          Connellsville, PA 15425
                                                                              Disputed
          Date(s) debt was incurred
                                                                            Basis for the claim:   —


          Last 4 digits of account number        —




                                                                            is ihe claim subject to offset?   I   No   C Yes
 3 9    j Nonpriority creditors name and         mailing address            As of the petition filing date, the claim Is: Check all/hat apply.               $307.90
          CRH Complete                                                      C     Contgent
          41 10 Davison Street                                                    ur.i,quida:ed
          Pittsburgh, PA 15201
                                                                            C     Disputed
          Date(s) debt was incurred
                                                                            Basis for the claim:
          Last 4 digits of account number        —                                                 —




                                                                            is the claim subject to offset?   I No C Yes

I 10      Nonpriorlty creditor’s name and mailing address                   As of the petition filing date, the claim is: Check al/that apply                 $1 3.64
          Crystal and Hinkley Springs                                       C     Contingent
          PD Box 860579                                                      I Unliquidated
          Dallas, TX 75266-0579
                                                                            Lu    Disputed
          Date(s) debt was Incurred
                                                                            Basis for the claim:   —


          Last 4 digits of account number        —




                                                                            is the claim subject to offset?   I No     C Yes

_3.11     Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply               $531.00
          Deer Creek Drainage Authority                                     C Contingent
          P.O. Box 148                                                      I u’tt qu:dated
          945 Little Creek Road                                              1-
                                                                             w D sputea
          Russellton, PA 15076
                                                                            Basis for the claim:
          Date(s) debt was incurred    —
                                                                                                   —




          Last 4 digits of account number        —                          is the ciai” suotect to offset’       No   C Yes




Official Form 206 ElF                                        Schedule F/F: Creditors Who Have Unsecured Claims                                              Page 2 of 7
Sofiware Copyright c) 19962017 Best Case, LLC vnnv besicase corn
                                             -
                                                                                                                                                     Best Case Bankruptcy
             Case 19-20631-CMB                             Doc 1           Filed 02/20/19 Entered 02/20/19 11:23:20                                        Desc Main
                                                                          Document     Page 13 of 35
 Deotor        Three Rivers Ice Cream Service, Inc.                                                           Case number   (ir-)
               Nan-

 3.12      Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim Is:   Check sit met apply.                $356.51
           Federal Express Corporation                                             C     conungent
           PC Box 371461                                                                 uiuguaac
           Pittsburgh, PA 15250-7461
                                                                                   i_a   Disputed
           Date(s) debt was incurred
                                            —                                      Basis for the claim;
           Last 4 digits of account number_                                                               —



                                                                                   is the claim subject to offset?    No    C Yes
_3.13      Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:   Check all that apply             $2,904.25
           Grainger                                                                C Contingent
           Dept. 808513824                                                         • uniiquwate
           Palatine, IL 60038-0001
                                                                                         D sputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:   —


           Last 4 digits of account number_
                                                                                   is ti’e claim subject to cffset?   No   C Yes
I 14       Nonphohty creditors name and maiiiny address                            As of the petition filing date, the ciaim Is:   Checkaiitha.’ap%y                   $300.00
           Idhasoft, Inc.                                                          C Contingent
           P.O. Box 56346
                                                                                         Uniiquidated
           Atlanta, GA 30343
                                                                                         Disputed
           Date(s) debt was incurred       —



                                                                                   Basis for the claim:   —


           Last 4 digits of account number_
                                                                                   is the claim subject to offset?    No   C es

I        I Nonprlority creditor’s name and mailing address                        As of the petition flUng date, the claim is;     Check allthat apply.                 $95.47
           J.J. Keller and Associates, Inc.                                        C     Contingent
           P.C. Box 6609
                                                                                         un’iau;a’ea
           Carol Stream, IL 60197-6609
                                                                                         D;sputeo
           Date(s) debt was incurred       —


                                                                                   Basis for the ciaim:   —



           Last   4   digits of account number_
                                                                                  is tne ciaim sbect to offset?       No   C Yes
 3 15      Nonpriority creditor’s name and maiiing address                        As of the petition filing date, the claim is:    Check all that apply.               $1 OOMO
           Kuhn’s Market                                                           C Contingent
           537 Rochester Road                                                      • unuquiate
           Pittsburgh, PA 15237
                                                                                         Disputed
          Date(s) debt was Incurred
                                                                                  Basis for the ciaim:    —


          Last 4 digits at account number         —




                                                                                  is the ciaim subject to offset?     Nc   C Yes

I 17       Nonpriority creditors name and maUlny address                          As of the petition filing date, me ciaim is:     ChecK &ithal apoiy               $2,883.42
           Lowe’s                                                                  C Contingent
          P0 Box 530954                                                            • ur,iquicate
          Atlanta, GA 30353-0954
                                                                                         Dspu ted
           Date(s) debt was incurred
                                                                                  Basis for the ciaim:    —


           Last 4 digits of account number        —




                                                                                   is the claim subject to offset?    No   C Yes
13.18    I Nonpriority creditors name and malilng address                         As ofthe petition filing date, the ciaim is:     Check all that apply                $868.55
           Mailfinance                                                             C Contingent
           Dept. 3682                                                              • Uniiquidated
           P.O. Box 123682                                                        n
                                                                                  i_i    Disputed
           Dallas, TX 75312-3682
           Date(s) debt was incurred
                               -

                                           —
                                                                                  Basis for the claim:

           Last 4 digits of account number        —                               Is the calm subject to offset? I No      C Yes




Qfflciai Form 206 ElF                                              Schedule ElF: creditors Who Have Unsecured Claims                                                  Page 3 of 7
Software Copyright (c) 1996-2011   Best Case, LLC -ynny bostcasa   corn                                                                                        Besi Case Bankruptcy
            Case 19-20631-CMB                          Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                    Desc Main
                                                                    Document     Page 14 of 35
 Debtor      Three Rivers Ice Cream Service, Inc.                                                      Case number     (tknown)
             Name
  19      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply              $21 6.00
          MedExpress Corporate Care Bill                                    C Contingent
          P.O. Box 7964                                                     • uniiquiate
          Belfast, ME 04915-7900
                                                                                 Dispu ted
          Date(s) debt was incurred
                                       —                                    Basis for the claim:
          Last 4 digIts of account number     —                                                    —



                                                                            Is the claim subject to offset?     No    C Yes

_3_20     Nonprlority creditor’s name and mailing address                   As of the petition filing date, the claim is: Check all that apply           $3,255.21
          Mobil Fleet Wash, Co.                                             C    Contingent
          P.O. Box 12612                                                    • Unliquidated
          Pittsburgh, PA 15241
                                                                                 Disputed
          Date(s) debt was incurred
                                                                            Basis for the claim:   —


          Last 4 digits of account number_
                                                                            Is the claim subject to offset? S No      C Yes

I 21      Nonprlority creditor’s name and mailing address                   As of the petition filing date, the claim is: Checkal/that apply                $289.00
          Neofunds by Neopost                                               C Contingent
          RD. Box 30193                                                       unciquiate
          Tampa, FL 33630-3193
                                                                                 DIsputed
          Date(s) debt was incurred
                                                                            Basis for the claim:   —


          Last 4 digits of account number_
                                                                            Is the claim subject to offset?      No   C Yes

I 22 [ Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is: Check a//that apply            $2,166.97
          Oakmont Water Authority                                           C Contingent
          P.O. Box 73                                                       • uniiquiatea
          Oakmont, PA 151 39-0073                                           r
                                                                            Li Dispuled
          Date(s) debt was incurred    —


                                                                            Basis forthe cialm:    —


          Last 4 dIgits of account number     —




                                                                            Is the claim subject to offset? I No      C Yes

j_323     Nonpriorlty creditor’s name and mailing address                   As of the petition filing date, the claim is: Check a/f that apply            $1,570.75
          PA Turnpike Commission                                            C Contingent
          Commercial Vehicles Operation                                     •
          P.O. Box 644386
                                                                                 Disputed
          Pittsburgh, PA 15264-4386
                                       —                                    Basis for the cialm:   —

           Date(s) debt was incurred
           Last 4 digits of account number    —                             Is the claim subject to offset?      No C Yes

[324       Nonpriorlty creditor’s name and mailing address                  As of the petition filing date, the claim is: Check al/that apply             $4,429.05
           Paetec                                                           C    Contingent
           P.O. Box 9001013                                                 • untquwate
           Louisville, KY 40290-1013
                                                                                 Disputed
           Date(s) debt was Incurred
                                                                            Basis for the claim:   —


           Last 4 digIts of account number_
                                                                            Is the claim subject to offset?      No   C es
[325      [ Nonpriority creditors name and mailing address                  As ofthe petition filing date, the claim is: Checkal/that apply               $1,090.17
           Paper Products Co., Inc.                                          C   Contingent
           760 Commonwealth Drive                                            •   unliquidated
           Warrendale, PA 15086
                                                                                 Disputed
           Date(s) debt was Incurred
                                                                            Basis for the claim:   —



           Last 4 dIgits of account number_
                                                                             is the claim subject to offset?     No   C Yes




ofricial Form 206 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 7
Software Copyright cl 1996.2017 Oeat Case, LLC ‘www beatcase corn                                                                                    Seal Case Bankruptcy
            Case 19-20631-CMB                             Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                         Desc Main
                                                                       Document     Page 15 of 35
Debtor       Three Rivers Ice Cream Service, Inc.                                                         Case number     (if   known)
              Name
3 26      Nonpriority creditors name and mailing address                       As of the petition filing date, the ciaim is:      Check all mat apply             $1,471.42
          Refrigiwear Inc.                                                     C conungent
          P.O. Box 39                                                                unrqu sated
          Dahlonega, GA 30533
                                                                                     D spt.ted
          Date(s) debt was Incurred
                                         —                                     Basis for the ciaim:   —



          Last 4 digits of account number        —




                                                                               is tr,e ciatm sucect to offset?       Nc   C Yes

I 27      Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:      Cnecxaiitna’apøy                  $400.00
          Retail Grocers Service, Inc.                                         C Ccni.rgen:
          P.O. ox                                                                    unt’quiate
          599 Vine Avenue                                                      i—i
                                                                               U Disputed
          Sharon, PA 16146
          Date(s) debt was incurred      —                                     Basis for the ciaim:   —




          Last 4 digits of account number —                                    is the ciaim subject to offset?       No   C Yes

I 28      Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim Is:      Check all that apply              $953.72
          Source I N.A.                                                        C Contingent
          527 Cedar Way                                                        • uniiquwate
          Oakmont, PA 15139
                                                                                     Disputed
          Date(s) debt was incurred
                                                                               Basis icr the claim:   —


          Last 4 digits of account number        —



                                                                               is the ciaLm subject to offset?       No   C     Yes


I 29      Nonpriohty creditor’s name and maiMing address                       As of the petition flung date, the claim is:       Check &lthat apoiy              $1,952.00
          SPS Commerce, Inc.                                                   C     Cc’ntirgent
          P.O. Box 205782                                                            tin iqLidated
          Dallas, TX 75320-5782
                                                                                     Disputes
          Date(s) debt was incurred
                                                                               Basis for the claim:   —


          Last 4 digits of account number        —




                                                                               Is the ctaim subject is offset?       No   C Yes

I 30      Nonpdority creditors name and mailing address                        As of the petition filing date, the claim is: Checkaulna?appi,                        $212.31
          Sunco, Inc.                                                          C     Contingent
          P.O. Box 78013                                                             Uniiquidated
          Phoenix, AZ 85062-8013
                                                                                     Dispu ted
          Date(s) debt was incurred
                                                                               Basis for the claim:   —


          Last 4 digits of account number        —



                                                                               is the cisim subject to offset?       No   C Yes

a         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the ciaim is:      Check allthat apply                $105.69
          The Hite Company                                                     C contingent
          P.O. Box 1807                                                          unliquidated
          Altoona, PA 16603-1807
                                                                                     Disputed
          Date(s) debt was incurred
                                                                               Basis for the ciaim:   —


          Last 4 dIgits of account number_
                                                                               is the cia m suo’ezt to offset’       No   C     Yes


I 32      Nonpriority creditor’s name and maiiing address                      As of the petition flUng date, the claim is:       Check &ltha! appiy                 $630.00
          Toner Warehouse Direct, LLC                                          C     Contingent
          929W. Liberty Avenue                                                       untiquidaieo
          Wheaton, IL 60187
                                                                                     Disputeo
          Date(s) debt was incurred
                                                                               Basis for the claim:   —


          Last 4 digits of account number        —




                                                                               is re otafrn subject to o’fset?   I   No   C Yes




Otficiai Form 206 ElF                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                   PageS of 7
Sottware Copyright (ci 1996.2017 Best Case, LLC .wnv,w.besioase corn                                                                                         Ooat Case Bankruptcy
            Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                         Desc Main
                                                                     Document     Page 16 of 35
 Debtor      Three Rivers Ice Cream Service, Inc.                                                            Case number   (itknown)
             Name

          Nonpriority creditors name and mailing address                     As of the petition filing date, the claim is:      check a/tibet apply.              $200.00
          UPMC UPMC Passavant
                      -                                                      C     Contingent
          P.0, Box 382059                                                          Unliquidaled
          Pittsburgh, PA 15250-8059
                                                                                   Disputed
          Date(s) debt was incurred     —



                                                                             Basis for the claim:    —


          Last 4 digits of account number_
                                                                             is the cia m suojec:   :0   offset?    No     C Yes

          Nonpriority creditors name and mailing address                     As ofthe petition filing date theclaim is: CneckaP ma: app:y                       $3,887.16
          Vector Security, Inc.                                              C     Contingen:
          P.O. Box 89426                                                     C Unhquidaied
          Cleveland, OH 441 01-6462
                                                                                   Disputed
          Date(s) debt was incurred     —



                                                                             BasIs for the claim:    —


          Last   4   digits of account number       —




                                                                             is The cia.m subeci    :0   offset?    No     C Yes
          Nonprlority creditor’s name and mailing address                    As of the petition filing date, the claim is: CnecM allt.a: apply                  $1,038.98
          Verizon Wireless                                                   C Contirgen:
          P0 Box 25505                                                             Untiquidaled
          Lehigh Valley, PA 18002-5505
                                                                             C     Disputed
          Date(s) debt was Incurred     —



                                                                             Basis for the claim:    —



          Last 4 digits of account number           —




                                                                             Is the otaim subject to offset?        No     C Yes

]_3 36    Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim Is:      Check all that apply            $1,087.15
          Vision Business Products                                           C Contingent
          P.O. Box 643897                                                    I untiquwate
          Pittsburgh, PA 15264-3897                                          ml
                                                                             I—J   Disputed
          Date(s) debt was Incurred
                                                                             Basis for the claim:
          Last 4 digits of account number           —                                                    —



                                                                             is the claim subject to offset? I No          C Yes
          Nonpriorlty creditor’s name and mailing address                    As of the petition filing date, the claim is: Check       al/that apply      $14,500,000.00
          W. PA Teamsters & Empoyers Pension Fund                            C Contingent
          900 Parish Street Suite 101                                              Unliquidaled
          Pittsburgh, PA 15220
                                                                             I Disputed
          Date(s) debt was incurred     —



                                                                             Basis forthe claim:
          Last 4 digIts of account number           —                                                —




                                                                             is the cam suojec: :o cffset? I No            C Yes

I 38      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: CneckaYtna:eppy                  $654,601.50
          Western PA Teamsters Pension Fund                                  C     Conlingenl
          900 Parish Street, Suite 101                                       I Ur:iqL:daled
          Pittsburgh, PA 15220
                                                                             I     D sputed
          Date(s) debt was incurred     —




                                                                             Basis for the claim:
          Last 4 dIgits of account number           —                                                    —




                                                                             is :ne claim subject Ic offset?        No     C Yes

_______
          Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is: Check       a:? th& apply                $50.00
          White Oak Springs Presbyterian Church                              C Cant ngent
          102 Shannon Road                                                         Un’:ou:dac
          Renf row, PA 16053
                                                                             s_i Disputeo
          Date(s) debt was incurred
                                                                             Basis for the claim:        —




          Last 4 digIts of account number_
                                                                             is the claim subject to offset? I No          C Yes

IcTiep List Others to Be Notified About Unsecured Claims



Ofticial Form 206 ElF                                         Schedule ElF: Creditors Who Have unsecured Claims                                                   Page 6 ofT
Scitware Copyright ic) 1996.2017 Beat Case! LLC vywv, be,tcaae com
                                                -                                                                                                          Best Case Bankruptcy
            Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                Desc Main
                                                                     Document     Page 17 of 35
 Debtor       Three Rivers Ice Cream Service, Inc.                                                Case number     (‘kr,o.,)
              Name
4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Exampes of eri;es thai flay be hsted are coecUon agencies
   assignees of ciaims itsied above, and attorneys for unsecured credLtors

   If no others need to be notified for the debts ilsted In Parts I and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

          Name and mailing address                                                               On which line In Parti or Pail 2 Is the         Last 4 digIts of
                                                                                                 reiated creditor (If any) iisted?               account number, if
                                                                                                                                                 any
Ilit Total Amounts of the Priority and Nonpriority Unsecured Cialms
5. Add the amounts of priority and nonpriority unsecured ciaims.
                                                                                                                  Total of ciaim amounts
 5a. Total ciaims from Pail I                                                                       Ba.       $                          0.00
 Sb. Totai claims from Part 2                                                                       Sb    +   $                 15,249,143.01
 Sc. Total of Parts 1 and 2
                                                                                                    Sc.                            15,249,143.01




Official Form 206 ElF                                         Schedule ElF; Creditors Who Have Unsecured Claims                                               Page lofT
Software Copyrighi (c) 1996.2017 Best Case, LLC ,wna.besicase corn
                                               .
                                                                                                                                                       Besi Caae Bankruptcy
             Case 19-20631-CMB                              Doc 1        Filed 02/20/19 Entered 02/20/19 11:23:20               Desc Main
                                                                        Document     Page 18 of 35
    Fill in this intonation to Identify the case:
    Debtor name       Three Rivers Ice Cream Service, Inc.

    Un;ted States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

    Case number    (if kncwn)
                                                                                                                               Check if this is an
                                                                                                                               amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1     Does the debtor have any executory contracts or unexpired leases?
      • No. Check this box and file this farm with the debtors other schedules, There is nothing else to report on this form.
      C Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule Nd: Assets Rea/ and Persona!
                                                                                                                   -                            Property
(Official Form 206A/B).

    2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

    2.1     State what the contract or
            lease is for and the nature
            of the debtor’s interest

              State the term remaining

             List the contract number of
              any government contract


    2.2     State what the contract or
            lease is for and the nature
            of the debtors interest

              State the term remaining

             List the contract number of
              any government contract


    2.3     State what the contract or
            lease is for and the nature
            of the debtors interest

              State the term remaining

             List the contract number of
              any government contract


    2.4     State what the contract or
            lease is for and the nature
            of the debtors interest

              State the term remaining

             List the contract number of
              any government contract




Official Form 2DSG                                     Schedule G: Executory Contracts and Unexpired Leases                                    Page 1 of 1
Software Copyright (cI 1996-2017 Best   case,   LLc www boetcase corn
                                                   .                                                                                     Best case Bankruptcy
            Case 19-20631-CMB                                     Doc 1        Filed 02/20/19 Entered 02/20/19 11:23:20       Desc Main
                                                                              Document     Page 19 of 35
 Fill In this Infannaflon to Identify the case:
 Debtor name             Three Rivers Ice Cream Service, Inc.

 United States Bankruptcy Court for the                        WESTERN DISTRICT OF PENNSYLVANIA

 Case     number   cii   known)
                                                                                                                         C Check if this is an
                                                                                                                           amended filing

Official Form 206H
Schedule H: Your Codebtors                                                                                                                    12/15

Be as complete and accurate as possible. it mare space Is needed, copy the AdditIonal Page, numberIng the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 • Na. Check this box and submit this form to the court with the debtors other schedu!es Nothing else needs to be reported on this form.
 C Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column I: Codebtor                                                                        Column 2: Creditor



             Name                                     Mailing Address                                         Name            Check all schedules
                                                                                                                              that apply:
    2.1                                                                                                                       CD
                                                      Street                                                                  C ElF

                                                      City                        State      Zip Code

    22                                                                                                                        CD
                                                      Street                                                                  C F/F
                                                                                                                              CG

                                                      City                        State      Zip Code


    23                                                                                                                        CD
                                                      Street                                                                  C ElF
                                                                                                                              CG
                                                      City                        State      Zip Code


    14                                                                                                                        CD
                                                      Street                                                                  C F/F
                                                                                                                              CO

                                                      City                        State      Zip Code




Official Form 206H                                                                        Schedule H: Your Codebtors                       Page 1 of 1
Software Copyright (Cli 996.2017 Best Case, LLC   -   ia-wv,   bestcaae.com                                                           Heat case Bankruptcy
              Case 19-20631-CMB                                          Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                          Desc Main
                                                                                      Document     Page 20 of 35



 Fill In Oils infonnation to identify the case:
 Debtor name                  Three Rivers Ice Cream Service, Inc.

 United States Bankruptcy Court for the:                             WESTERN DISTRICT DF PENNSYLVANIA

 Case      number       (if   known)
                                                                                                                                                     Q Check if this is an
                                                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                                      04116
The debtor must answer every question. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

tPi             income

1.   Gross revenue from business

      C     None.

       identify the beginning and ending dates of the debtor’s fiscal year,                                      Sources of revenue                     Gross revenue
       which may be a calendar year                                                                              Check all that apply                   (before deductions and
                                                                                                                                                        exclusions)
        From the beginning of the fiscal year to filing date:                                                    • Operating a business                                      $0.00
        From 1/0112019 to Filing Date
                                                                                                                 C Other


       For prior year:                                                                                           • Operating a business                                      $0.00
       From 1/01/2018 to 12/31/2018
                                                                                                                 C Other


       For year before that:                                                                                     • Operating a business                        $39,501,338.71
       From 5/01/2017 to 4/30/2018
                                                                                                                 C   Other


       For the fiscal year:                                                                                      • Operating a business                        $70,920,804.80
       From 5/01/2016 to 4/30/2017
                                                                                                                 C   Other

2.   Non-business revenue
     Induce revenue regard!ess of wnether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
     and royalties. List each source and the gross revenue for each separately, Do not include revenue listed in line 1.

      • None.

                                                                                                                 Description of sources of revenue      Gross revenue from
                                                                                                                                                        each source
                                                                                                                                                        (before deductions and
                                                                                                                                                        exclusions)

trmta List Certain Transfers Made Before Filing for Bankruptcy

3.   Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers—including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than 55.425. (Tnis amount may be adjusted on 4101/19
     and every 3 years after that with respect to cases flied on or after the date of adjustment.)




Offlciai Form 207                                                    Statement of Financial Affairs (or Non.individuals Filing for Bankruptcy                                 page 1
Software   copyright   (C)    1996.2017   Best   Case, LLC   -   VAwi boitcase corn                                                                              Boat Case Bankruptcy
                                                                                                                                                                   _______________




                Case 19-20631-CMB                                  Doc 1        Filed 02/20/19 Entered 02/20/19 11:23:20                                    Desc Main
                                                                               Document     Page 21 of 35
     Debtor     Three Rivers Ice Cream Service, Inc.                                                                Case number wk,o.t.




         • None.

         Creditors Name and Address                                                    Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                            Check all that apply
4.     Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
                                                                                                                                                    guaranteed
       or co&gned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than 56.425. (This amount
       may be adjusted on 4/01/1 Band every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
       listed in line 3. Insiders include officers, oirectors. and anyone in control of a corporate debtor and their relatives; general partners of a partnership
       debtor and their relatives; affiliates of the debtor and insiders of such affitiates; and any managing agent of the debtor. 11 U.S.C. 101(31).
                                                                                                                                               §
        • None.

         Insider’s name and address                                                   Dates                  Total amount of value          Reasons for payment or transfer
         Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

        • None

         Creditors name and address                                        Describe of the Property                                       Date                     Value of property

6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

        I None

         Creditor’s name and address                                       Description of the action creditor took                        Date actIon was                     Amount
                                                                                                                                          taken
tFThl’ Legal ActIons or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

              None,

                 Case title                                                Nature of case             Court or agency’s name and                 Status of case
                 Case number                                                                          address
         7.1.    Cleary, et al. v. Three Rivers                            Unfunded Pension            U.S. District Court W. D. Pa.             • Pending
                 Ice Cream Service, Inc.                                   Liability
                 2:18-CV-00887-MRH                                                                                                                 On appeal
                                                                                                                                                   Concluded


B. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        I None


tnta Certain Gifts and Charitable Contributions

9.     List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

        C None


Official Form 207                                              Statement of Financial Affairs for Non.lndividuaIs Filing for Bankruptcy                                           page 2
Software Copynght     (Ci 1096.2017 Best Case,   (SC   -   www besicase corn                                                                                         eeat Case Bankruptcy
             Case 19-20631-CMB                         Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                            Desc Main
                                                                    Document     Page 22 of 35
Debtor         Three Rivers Ice Cream Service, Inc.                                                       Case number lfknovrt



                Recipients name and address                    Description of the gifts or contributions                 Dates given                     Value

      9.1.      See Attached List
                                                                                                                                                 $1 0,267.26

                Recipients relationship to debtor



IiFflt         Certain Losses

IC. All losses from fire, theft, or other casualty within 1 year before filing this case.

     • None

      Description of the property lost and                     Amount of payments received for the loss                  Dates of loss     Value of property
      how the loss occurred                                                                                                                             lost
                                                                If you have received payments ID cover Ihe loss, for
                                                                example, from insurance, government compensation, Or
                                                                tort liab;l.tj, I;st me total received

                                                                List unpaid claims on Official Form 1OBNB (Schedule
                                                                N& Assets   —  Real and Personal Pro pedyL

IflhI Certain Payments or Transfers

11 Payments related to bankruptcy
   List any payments of money or other transfers of property made by the debtor or person acling on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief. or filing a bankruptcy case.

     C None.

                 Who was paid or who received                       If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     RobertO Lampl Law Office
                 Benedum Trees Building
                 223 Fourth Avenue, 4th Floor
                 Pittsburgh, PA 15222                               Attorney Fees                                             216119               $4,537.70

                 Email or website address
                 rlampIelampllaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      • None.

       Name of trust or device                                      Describe any property transferred                  Dates transfers      Total amount or
                                                                                                                       were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      • None.




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (011996-2017 Deal Case, tic -wvw bestcase corn                                                                             Best Case Bankruptcy
    2/4/19                                                                            Three Rivers Ice Cream Service, Inc.                                                            Page: 1
    10:19:25PM
                                                                                           -
                                                                 CL Account Ledger Detail By Date Range (Current and History)
                                                                                          02/01/2017 through 02/01/2019

    Batch      Journal     Entry #         Date        Job             Document                Description                                                  Debits       Credits      Bala rice
    625-00                                 GENERAL ADM CONTRIBUTIONS                                                                                                               ($5,400.02)
    9333       A           207221          02125/17                    Jewish Fed cent Amortize PPO Expenses                                              83333              -      (4.56669)
•   9387       A           209399          04101/17                                                                                                                          -
                                                                       Jewish Fed cent Amortize PPO Expenses                                             83333                      (3,73336)
    9575       Cs          214201          04129/17                                    2016 Ctosing Entry                                              (2öö03                -        (633.33)
•   9446       A           211107          04129/17                    Jewish Fed cont                                                                                       -              -
                                                                                       Amortize PPD Expenses
    9638       AP          216886          0611 2/17                   2O17MEMORIAL                                         -
                                                                                       Autism Society Of Pittsburgh FOURSOME MYRON COPE                    500.00            -      2,500.00
    9576       AP          214689          06/16/17                                                                             -
                                                                       2017SNSSPONSO Muscular DystrophyAssociation individual golfer                       60 . 0            -      3,100.00
*
    9652       A           217603          07/29117                                                                                                                          -
                                                                                                                                                                                                                     Case 19-20631-CMB




                                                                                       Expense reclass forJuly                                              25.00                   3,125.00
    9711       AP          219430          09/12117                    DONATION                                         -
                                                                                       White Oak Sprimgs Presby WaIker-Jamison                              50.00            -      3,175.00
    9792       D           221375          09/30/17                                    Cash Receipt                                                        475.00            -      3,650.00
    9795       D           221383          10/05/17                                    cash Receipt                                                         95.00
    9868       A           222671          12/30/17                                    Amortize PPD Expenses                                                      -    4,867.24    (1,122.24)
                                                                                                                                                                                                                     Doc 1




    9992       CS          223606          04/28/18                                    2017 Ctosing Entry                                                1,122.24            -             -




                                                                                                             GENERAL ADM CONTRIBUTIONS TOTAL:          $10,267.26     $4867.24         $0.00
                                                                                                                                                                                                Document




                                                                                                                                    TOTAL OF LEDGER:   $10,267.26     $4667.24         $0.00
                                                                                                                                                                                                             Page 23 of 35
                                                                                                                                                                                                 Filed 02/20/19 Entered 02/20/19 11:23:20
                                                                                                                                                                                                                     Desc Main




    indicates a batch in the History file (batches in a closed General Ledger year)
            Case 19-20631-CMB                          Doc 1          Filed 02/20/19 Entered 02/20/19 11:23:20                              Desc Main
                                                                     Document     Page 24 of 35
Debtor          Three Rivers Ice Cream Service, Inc.                                                    Case number    (If known)




                 Who received transfer?                         Description of property transferred or                   Date transfer            Total amount or
                 Address                                        payments received or debts paid in exchange              was made                           value
•iit Previous Locations

14. Previous addresses
    List at previous addresses used by the debtor within 3 years before fihng this case and the dates the addresses were used,


        D Does not apply

                  Address                                                                                                  Dates of occupancy
                                                                                                                           From-To
        14.1.     24 Frontier Drive
                  Gibsonia, PA 15044

        14.2.     11676 Perry Highway
                  suite 1100
                  Wexford, PA 15090

LFTh1;p Health Care Bankruptcies

15. Health Care bankruptcies
    is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

        •   No,GotoPart9.
        D   Yes. Fill in the information below.


                  Facility name and address                     Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care
iflI            Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

        •   No.
        O   Yes State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

        0   No.GotoPartlQ.
        •   Yes Does the debtor serve as plan administrator?

                    0 No Go to Part 10.
                    • Yes. Fill in below:
                    Name of plan                                                                                Employer identification number of the plan
                                                                                                                EiN: XX-XXXXXXX

                    Has the plan been terminated?
                    C No
                    • Yes


IFThI           Certain Financial Accounts, Sate Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software copyright (c) 1996-2017 Best case, LLC vwnv besicase corn
                                               -                                                                                                    Best case Bankruptcy
              Case 19-20631-CMB                           Doc 1          Filed 02/20/19 Entered 02/20/19 11:23:20                            Desc Main
                                                                        Document     Page 25 of 35
Debtor         Three Rivers Ice Cream Service, Inc.                                                         Case number    ot   kncwru




18. Closed financial accounts
    Within 1 year before tiling this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions!

      C None
                  Financial Institution name and                   Last 4 digIts of          Type of account or           Date account was          Last balance
                  Address                                          account number            Instrument                   closed, sold,         before closing or
                                                                                                                          moved, or                      transfer
                                                                                                                          transferred
       181,       Citizens Bank                                    XXXX5969                   • Checking                  2/8/19                       $4,537.70
                  4570 Fifth Avenue                                                           C   Savin g s
                  Pittsburgh, PA 15213
                                                                                              C   Money Market
                                                                                              C   Brokerage
                                                                                              C   Other


19. Safe deposit boxes
    L:st any safe deposit box or other depository for securiiies. cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


      • None

       Depository institution name and address                           Names of anyone with                 Description of the contents        Do you still
                                                                         access to it                                                            have it?
                                                                         Address

20. Off-premises storage
    List any properly kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


      C Nore

       Facility name and address                                         Names of anyone with                 Description of the contents        Do you still
                                                                         access to it                                                            have it?
       3 Rivers Express                                                  N/A                                  Frozen ice cream inventory         •   No
       24 Frontier Drive                                                                                      Remaining inventory sold               Yes
       Gibsonia, PA 15044                                                                                     3/14/18


1flTh1          Property the Debtor Holds or Controls That the Debtor Does Not Own

21 Property held for another
   List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
   not list leased or rented property.

    I None


triLl-p Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.
      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a poliutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.
Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Soliware   copyrighi Ic) 1996-2017 Deal Case, LLC   -   besicase corn                                                                             Desi Case Denkruplcy
              Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                                Desc Main
                                                                       Document     Page 26 of 35
 Debtor        Three Rivers Ice Cream Service, Inc.                                                      Case number ofknown




22.    Has the debtor beer a party In any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       I      No.
       C      Yes. Provide details below.

        case title                                                      court or agency name and          Nature of the case                            Status of case
        case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

       •      No.
       C      Yes. Provide details below.

        Site name and address                                           Governmental unit name and            Environmental law, if known               Date of notice
                                                                        address

24. Has the debtor notified any governmental unit of any release of hazardous materlai?

       •      No.
       C      Yes, Provide details below.

        Site name and address                                           Governmental unit name and            Environmental law, if known               Date of notice
                                                                        address

Iflti’ Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, pariner, member, or otherwise a person in control within 6 years before filing this case.
    include this information even if already listed in the Schedules.

       • None

      Business name address                                      Describe the nature of the business           Employer identification number
                                                                                                               Do not include Social Security number or ITIN

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a, List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         C None
        Name and address                                                                                                                       Date of service
                                                                                                                                               From-To
        26a.1.          Aimee Rice                                                                                                             1D12015 to 12131/17
                        1009 Suzanne Court
                        Bethel Park, PA 15102

      26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
           within 2 years before filing this case.

             C None
        Name and address                                                                                                                       Date of service
                                                                                                                                               From-To
        2Gb 1.          RD. Hoag (Ron Parker)                                                                                                  211117 to 1/10/19
                        555 N. Bell Avenue, No. 100
                        Carnegie, PA 15106

      26c, List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             C None
        Name and address                                                                                          If any books of account and records are
                                                                                                                  unavailable, explain why
Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Scftware   copyright   (c) 1996-2017 Best case, LLC w, bestoase corn
                                                  -                                                                                                       Best case Bankruptcy
           Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                             Desc Main
                                                                    Document     Page 27 of 35
Debtor      Three Rivers Ice Cream Service, Inc.                                                       Case number    (f known)




      Name and address                                                                                      if any books of account and records are
                                                                                                            unavailable, explain why
      26c.1.        Aimee Rice
                    1009 Suzanne Court
                    Bethel Park, PA 15102

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

          C None
      Name and address
      26d.1.  Citizens Bank
                    4570 Fifth Avenue
                    Pittsburgh, PA 15213

27 Inventories
   Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      •     No
     O      Yes Give the details about the two most recent inven:ories

               Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                            or other basis) of each inventory

28 List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
   in control of the debtor at the time of the filing of this case.

      Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                         interest                               any
      Thomas Freed                                   5009 Grandifiora Road                               Treasurer                              32.799599
                                                     Palm Beach Gardens, FL 33418

       Name                                          Address                                             Position and nature of any             % of interest, if
                                                                                                         interest                               any
       Lloyd Freed Jr.                               928 Red Oak Drive                                   Vice President                         26.336624
                                                     Pittsburgh, PA 15238

       Name                                          Address                                             Position and nature of any             % of interest, if
                                                                                                         interest                               any
       Brian Freed                                   506 SE 7th Street Unit 305                                                                 .323149
                                                     Fort Lauderdale, FL 33301

       Name                                          Address                                             Position and nature of any             % of interest, if
                                                                                                         interest                               any
       Phyllis Freed Trust                           3127 Devonshire Way                                 Owner                                  40.540637
                                                     Palm Beach Gardens, FL



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      •     No
      O     Yes. identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      •     No
      O     Yes. Identify below.
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for BankrupLcy                                  page 7
Software copyright it) 1996-2017 Best Case, LLC www bestcase corn
                                              -                                                                                                  Best Case Bankruptcy
           Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                            Desc Main
                                                                    Document     Page 28 of 35
Debtor      Three Rivers Ice Cream Service, Inc.                                                       Case number     (if known)




              Name and address of recipient                     Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      •    No
      D    Yes. Identify below.

   Name of the parent corporatIon                                                                             Employer Identification number of the parent
                                                                                                              corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      CNo
      • Yes. Identify below.

   Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                              corporatIon
   Three Rivers Ice Cream Service                                                                             EIN:       25-1 270722

iiia Signature and DeclaratIon

     WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
                    —



     connection with a bankruptcy case can result in fines up to 5500,000 or imprisonment for up to 20 years, or both.
     18 U.S.C. § 152, 1341, 1519, and 3571.

     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct.

     I declare under penalty of perjury that the foregoing is true and correct

Executed on         February 20, 2019

Is! Aimee Elizabeth Rice                                               Aimee Elizabeth Rice
Signature of individual signing on behalf of the debtor                Printed name

Position or relationship to debtor          Wind-down Advisor

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
• No
   Yes




official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2017 Best Case, LLC wnv bestoase corn
                                              -                                                                                                  Best Case Bankruptcy
             Case 19-20631-CMB                                        Doc 1    Filed 02/20/19 Entered 02/20/19 11:23:20              Desc Main
                                                                              Document     Page 29 of 35

                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                                                        :       Bankruptcy No.
              Three Rivers Ice Cream Service, Inc.
                                                                                                       Chapter 7

                                                                                  Debtor

              Three Rivers Ice Cream Service, Inc.
 Movant                                                                                                Related to Document No. I




                                                         V.


No Respondent



                                                           NOTICE REGAR1JING FILING OF MAILING MATRIX

             In accordance with Local Bankruptcy Rule 1007-1(e)!,                                  RobertO Lampl 19809    counsel for the debtor(s) in the
above-captioned case, hereby cenify that the following list of creditors’ names and addresses was uploaded through the
creditor maintenance option in CM/ECF to the above-captioned case.




                                                                              By: Is! RobertO Lampi
                                                                                   Signature
                                                                                  RobertO Lampl 19809
                                                                                  Typed Name
                                                                                  Benedum Trees Building
                                                                                  223 Fourth Avenue, 4th Floor
                                                                                  Pittsburgh, PA 15222
                                                                                  Address
                                                                                  412-392-0330 Fax:412-392-0335
                                                                                  Phone No.
                                                                                  19809
                                                                                  List Bar ID. and State of Admission




PAWB Local Form 29 (07/13)
Safiwarc Copyñght   (C)   I 596.2017 Best Case LLC   .   www hestease corn                                                               Bess Case flankntptcy
               Case 19-20631-CMB                      Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20                          Desc Main
                                                                   Document     Page 30 of 35
B2030 (Form 2030) (12/15)
                                                             United States Bankruptcy Court
                                                                   Western District of Pennsylvania
     nrc       Three Rivers Ice Cream Service Inc.                                                               Case No.
                                                                                 Debtor(s)                       Chapter      7

                           DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
           Pursuant to II U S.C. 329(a) and Fed. Bankr. P. 2016(b). I cet1iIz that lam the attorney fr the above named debtor(s) and that
           compensation paid tome within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
                For legal services, I have agreed to accept                                                  S                       0.00
                Prior to the liling of this statement I have received                                        $                       0.00
                Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid tome was:
                • Debtor                 Other (specify):

3.     The source of compensation to be paid tome is:
                • Debtor           C     Other (specil):

4.         •   I have not agreed to share (he above-disclosed compensation with any other person unless they are members and associates of my lass firm.

           C   I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
               copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.      Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.      Preparation and filing of any petition, schedules, statement of’ affairs and plan which may be required;
       c.      Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof:
       d.      Representation of the debtor in udversao’ proceedings and other contested bankruptcy matters;
       e.      [Other provisions as needed]
                    Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                    reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to ii USC
                    522(fl(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s). the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment tome for representation of the debtor(s) in
 this bankruptcy proceeding.

      February 20, 2019                                                          Is/RobertO Lampl
      Dote                                                                       Roberto Lampl 19609
                                                                                 Signature ofAttorney
                                                                                 RobertO Lam p1 Law Office
                                                                                 Benedum Trees Building
                                                                                 223 Fourth Avenue, 4th Floor
                                                                                 Pittsburgh, PA 15222
                                                                                 412-392-0330 Fax: 412-392-0335
                                                                                 rlampllampllaw.com
                                                                                 Name of/ow firm




Software copyright (c) 1996.2017 Best case, ttc vvw bestcaae cam
                                             -                                                                                               Best case Bankruptcy
            Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20            Desc Main
                                                                     Document     Page 31 of 35




                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In   re    Three Rivers Ice Cream Service, Inc.                                                           Case No.
                                                                                    Debtor(s)              Chapter    7



                                               VERIFICATION OF CREDITOR MATRIX


I, the Wind-down Advisor of the corporation named as the debtor in this case, hereby veri that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       February 20, 2019                                            /sf Aimee Elizabeth Rice
                                                                          Aimee Elizabeth Rice/Wind-down Advisor
                                                                          Signer/Title




Software copyright tc) 1996-2017 Best case, LLC wuwv bestcase corn
                                               -                                                                              Best Case Bankruptcy
Case 19-20631-CMB   Doc 1    Filed 02/20/19 Entered 02/20/19 11:23:20   Desc Main
                            Document     Page 32 of 35



                    Allegheny Health Network
                    P.O. Box 645266
                    Pittsburgh, PA 15264

                    Armstrong Cable Service
                    P.O. Box 37749
                    Philadelphia, PA 19101—5049

                    AT&T Mobility
                    PC Box 6463
                    Carol Stream, IL 60197—6463

                    Cintas
                    P0 Box 631025
                    Cincinnati, OH 45263—1025

                    Cintas Corporation
                    P0 Box 630910
                    Cincinnati, OH 45263—0910

                    Consolidated Graphic Communication
                    3444 Momentum Place
                    Chicago, IL 60689—5334

                    Constellation New Energy, Inc.
                    P.O. Box 4640
                    Carol Stream, IL 60197—4640

                    CRH Catering Co.
                    1600 Morrell Avenue
                    Connellsville, PA 15425

                    CRH Complete
                    4110 Davison Street
                    Pittsburgh, PA 15201

                    Crystal and Hinkley Springs
                    P0 Box 660579
                    Dallas, TX 75266—0579

                    Deer Creek Drainage Authority
                    P.O. Box 148
                    945 Little Creek Road
                    Russellton, PA 15076

                    Federal Express Corporation
                    P0 Box 371461
                    Pittsburgh, PA 15250—7461

                    Grainger
                    Dept. 808513824
                    Palatine, IL 60038—0001
Case 19-20631-CMB   Doc 1    Filed 02/20/19 Entered 02/20/19 11:23:20   Desc Main
                            Document     Page 33 of 35



                    Idhasoft, Inc.
                    P.O. Box 56346
                    Atlanta, GA 30343

                    J.J. Keller and Associates, Inc.
                    P.O. Box 6609
                    Carol Strean, IL 60197—6609

                    Kuhn’s Market
                    537 Rochester Road
                    Pittsburgh, PA 15237

                    Lowe’ s
                    P0 Box 530954
                    Atlanta, GA 30353—0954

                    Mailfinance
                    Dept. 3682
                    P.O. Box 123682
                    Dallas, TX 75312—3682

                    MedExpress Corporate Care Bill
                    P.O. Box 7964
                    Belfast, ME 04915—7900

                    Mobil Fleet Wash, Co.
                    P.O. Box 12612
                    Pittsburgh, PA 15241

                    Neofunds by Neopost
                    P.O. Box 3093
                    Tampa, FL 33630—3193

                    Oakmont Water Authority
                    P.O. Box 73
                    Oakmont, PA 15139—0073

                    PA Turnpike Commission
                    Commercial Vehicles Operation
                    P.O. Box 644386
                    Pittsburgh, PA 15254—4386

                    Paetec
                    P.O. Box 9001013
                    Louisville, KY 40290—1013

                    Paper Products Co., Inc.
                    760 Cowonwealth Drive
                    Warrendale, PA 15086

                    Refrigiwear Inc.
                    P.O. Box 39
                    Dahlonega, GA 30533
Case 19-20631-CMB   Doc 1    Filed 02/20/19 Entered 02/20/19 11:23:20   Desc Main
                            Document     Page 34 of 35



                    Retail Grccers Service,       Inc.
                    P.O. Box 774
                    599 Vine Avenue
                    Sharon, PA 16146

                    Source 1 N.A.
                    527 Cedar Way
                    Oakmont, PA 15139

                    SPS Commerce, Inc.
                    P.O. Box 205782
                    Dallas, TX 75320—5782

                    Sunco, Inc.
                    P.O. Bcx 78013
                    Phoenix, AZ 85062—8013

                    The Hite Company
                    P.O. Box 1807
                    Altoona, PA 16603—1807

                    Toner Warehouse Direct, LLC
                    929 W. Liberty Avenue
                    Wheaton, IL 60187

                    UPMC   UPMC Passavant
                            —




                    P.O. Box 382059
                    Pittsburgh, PA 15250—3059

                    Vector Security, Inc.
                    P.O. Box 89426
                    Cleveland, OH 44101—6462

                    Verizon Wireless
                    P0 Box 25505
                    Lehigh Valley, PA 18002—5505

                    Vision Business Products
                    P.O. Box 643897
                    Pittsburgh, PA 15264—3397

                    W. PA Teamsters & Empoyers Pension Fund
                    900 Parish Street, Suite 101
                    Pittsburgh, PA 15220

                    Western PA Teamsters Pension Fund
                    900 Parish Street, Suite 101
                    Pittsburgh, PA 15220

                    White Oak Springs Presbyterian Church
                    102 Shannon Road
                    Renfrew, PA 16053
             Case 19-20631-CMB                           Doc 1         Filed 02/20/19 Entered 02/20/19 11:23:20            Desc Main
                                                                      Document     Page 35 of 35



                                                                 United States Bankruptcy Court
                                                                      Western District of Pennsylvania
  In re      Three Rivers Ice Cream Service, Inc.                                                           Case No.
                                                                                    Debtor(s)               Chapter    7




                                             CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Three Rivers Ice Cream Service, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporations(s) equin interests, or states that there are no entities to report under FRBP 7007.1:




• None [Check if applicable]




 February 20, 2019                                                      Is/RobertO Lampl
 Date                                                                   RobertO Lampt 19809
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Three Rivers Ice Cream Service, Inc.
                                                                        RobertO Lamp! Law Office
                                                                        Benedum Trees Building
                                                                        223 Fourth Avenue, 4th Floor
                                                                        Pittsburgh, PA 15222
                                                                        412-392-0330 Fax:412-392-0335
                                                                        riam pI1 am pllaw.com




Software Copyright (c) 1996.2011 Best Case, LLC   -   beatcase corn                                                            flest Case Bankruptcy
